DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20, 23-33 and 52-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recited “a selection button supported by the housing”. The specification disclosed various supporting structure for various elements, but nothing in the specification suggest of supporting a selection button. Paragraph 001141 of the specification disclosed that the button 1144 is mounted to the housing 1142 rather than supported by the housing. Therefore, amended feature to claim 1 does not described in the specification. Should applicant believed that such feature is disclosed in originally filed specification, applicant is invited to specifically point out where the feature was obtained or derived from the specification. Depending claims 2-20, 23-33, 52-61 depending upon claim 1 and therefore inherit the same issue as discussed above.
Claims 53-54 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 53 recited “a subset of video sources”. While there is suggestion of video sources devices in the specification, there is absolutely no mention of a “subset” of video sources devices nor any teaching of a determined group of video source devices. Should applicant believed that such feature is disclosed in originally filed specification, applicant is invited to specifically point out where the feature was obtained or derived from the specification. Depending claim 54 depending upon claim 53 and therefore inherit the same issue as discussed above.
Allowable Subject Matter
Claims 21-22, 34-51 are allowed.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
July 8, 2022